Title: To Benjamin Franklin from Henri-Maximilien (Henry) Grand, 29 November 1778
From: Grand, Henri-Maximilien (Henry)
To: Franklin, Benjamin


Monsieur
Paris Novber. the 29th. [1778]
La Personne qui se trouve dans les Circonstançes desagreables que mon Fils a eu lhonneur de vous representer Dimanche dernier, desire infiniment vous entretenir sur le même Sujet, esperant qu’apres vous avoir satisfait sur ses Sentimens & sa façon de pençer, vous voudrez bien lui faire participer, par vos Conseils, a l’Encouragement & l’amitié que vous temoignez a ceux qui sont ou Americains ou partisans de la cause americaine. L’Interet bien vif que je prends a cette même cause m’à engagé a fournir a Mr. Henry Farley l’occasion de se satisfaire en vous presantant ses Respects. Veuillez reçevoir l’assurance du mien & me croire tres parfaitement Monsieur Vôtre très humble & très obeisst. Servr pour mon Pere absent
Hy. Grand
 
Addressed: The Honourable / Dr. Francklin / Passy.
Notation: H. Grand. Paris 9bre. 29
